DETAILED ACTION
Information Disclosure Statement
	The references listed on the information disclosure statement filed 6/15/2021 have been considered by the Examiner.

Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27, lines 3-5 states “wherein determining the second LDM data that is relevant to the mobile device comprises determining the second LDM data that is relevant to a mobile device based on…”  The bolded recitation of “a mobile device” should be corrected to “the mobile device” because the mobile device has been previously presented.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

101 Analysis – Step 1
Claims 1-15 are directed to a method performed by an Edge computing device.  Claims 16-28 are directed toward a computing device configured for use as an Edge computing device.  Claim 29 is directed toward a non-transitory medium.  Claim 30 is directed toward a computing device configured for use as an Edge computing device.  Therefore, the claims are within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:

A method performed by an Edge computing device for generating local dynamic map (LDM) data, comprising:
		receiving first LDM data for a service area of the Edge computing device; 
		integrating the first LDM data into an LDM data model;
	determining second LDM data of the LDM data model that is relevant to a mobile device; and
		providing the determined second LDM data to the mobile device.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “integrating…” in the context of this claim encompasses a person analyzing the received data and forming a simple judgement as to how the data can be integrated into a current data store according to categories, i.e. receiving data and updating a map.  Similarly, “determining” comprises determining data that is relevant to a user of the map, based on factors such as position, i.e. determining that a user needs a map that is usable in his/her current location. Accordingly, the claim recites at least one abstract idea. 

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method performed by an Edge computing device for generating local dynamic map (LDM) data, comprising:
		receiving first LDM data for a service area of the Edge computing device; 
		integrating the first LDM data into an LDM data model;
	determining second LDM data of the LDM data model that is relevant to a mobile device; and
		providing the determined second LDM data to the mobile device.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “receiving a plurality of measure values…,” “receiving,…first LDM data,” and “providing…second LDM data” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (Edge computing device) to perform the process.  In particular, the receiving step is recited at a high level of generality (i.e. as a general means of gathering data for use in the integrating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The providing step is also recited at a high level of generality (i.e. as a general provision of data), and amounts to mere post solution transmitting of data, which is a form of insignificant extra-solution activity.  Lastly, the “Edge computing device” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an Edge computing device… amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  And as discussed above, the additional limitations of “receiving” and “providing”, the examiner submits that these limitations are insignificant extra-solution activities.  Hence, the claim is not patent eligible.
Independent claims 16, 29, and 30 merely restate the abstract idea and insignificant extra-solution activity for different statutory categories.  The dependent claim(s) 2-15 and 17-28 do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite further details regarding the receiving, integrating, determining and providing steps.  Therefore, each of the further limitations expound upon the abstract idea and do not recite additional elements integrating the abstract idea into a practical application or additional elements that are not well-understood, routine or conventional.  Therefore, dependent claims 2-15 and 17-28 are similarly rejected as being directed towards non-statutory subject matter.
Therefore, claim(s) 1-30 is/are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 10, 22 and 24, each of the claims state that receiving the first data comprises “receiving data that is highly dynamic information as defined in relevant European Telecommunications Standards Institute standards”.  However, the scope of which ETSI standards are relevant is not defined and it therefore cannot be determined which standards can actually be used.  A cursory review of ETSI standards shows hundreds of standards.  As it cannot be determined by the examiner what constitutes a relevant standard, the claims cannot not be examined under art at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-21 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moghe et al. (US 2018/0299274 A1).
Regarding claim 1 Moghe teaches: A method performed by an Edge computing device for generating local dynamic map (LDM) data, comprising: receiving first LDM data for a service area of the Edge computing device (see Moghe fig. 1 and [0011] regarding a system comprising a plurality of roadside units (RSUs) that are deployed in a road environment.  See also [0030] where the RSUs are “edge” devices.  See further fig. 5 and [0047] where data from vehicles are received by the RSUs, the data comprising information about dynamic objects); integrating the first LDM data into an LDM data model (see Moghe fig. 5 and [0047] where the characteristics of the objects are determined); determining second LDM data of the LDM data model that is relevant to a mobile device (see Moghe fig. 5 and [0047] where the characteristics are compared to stored data and used to update the map.  See further fig. 4 and [0033] where the update provided to the vehicles are selected based on the relevance to the vehicle); and providing the determined second LDM data to the mobile device (see Moghe fig. 4 and [0033] where the selected updates are provided to the vehicle).  
Regarding claim 2, Mogha teaches: The method of claim 1, wherein the LDM data model is maintained in the Edge computing device and includes LDM data of the service area of the Edge computing device (see Mogha [0027] where each RSU is configured to store a base map and update the base map).  
Regarding claim 3, Mogha teaches: The method of claim 1, wherein the mobile device is a computing device in a vehicle (see Mogha fig. 5 and [0047] where data from vehicles are received by the RSUs, the data comprising information about dynamic objects) and providing the determined second LDM data to the mobile device comprises: generating a digital map encompassing an area within a predetermined distance of the vehicle (see Mogha [0028] where the RSU covers a zone and provides updates to vehicles entering its zone); and transmitting the digital map to the vehicle, wherein the digital map is generated and transmitted in a format suitable for use in autonomous navigation of the vehicle (see Moghe fig. 4, step 424 regarding transmitting of the map to the vehicle.  See also [0011] where the map data is stored for use by autonomous vehicles.  See also [0013] regarding the use of map data by the autonomous vehicle to compute where to drive/navigate).  
Regarding claim 4, Moghe teaches: The method of claim 1, further comprising receiving a registration message from the mobile device, wherein determining the second LDM data that is relevant to a mobile device comprises determining the second LDM data that is relevant to a mobile device based on information included with the registration message (see Moghe fig. 4 and [0033] regarding step 412 wherein the transfer of map data is provided to the vehicle after a communication link, which requires a registration message, is established).  
Regarding claim 5, Moghe teaches: The method of claim 1, further comprising receiving by the Edge computing device information regarding a planned route of the mobile device (see Moghe [0031] where the most relevant data is based on, in part, where the vehicle is going, i.e. a planned route), wherein determining the second LDM data that is relevant to a mobile device comprises determining the second LDM data that is relevant to the mobile device along the planned route (see Moghe [0030]-[0031] regarding transmission of relevant data).  
Regarding claim 6, Moghe teaches: The method of claim 1, further comprising receiving mobile device kinematics information from the mobile device; wherein determining the second LDM data that is relevant to a mobile device comprises determining second LDM data that is relevant to a mobile device based on the mobile device kinematics information (see Moghe [0030] where the map data that is sent to the vehicle can be selected based on factors including the current direction, e.g. speed, of the vehicle).
Regarding claim 7, Moustafa teaches: The method of claim 1, wherein receiving first LDM data for a service area of the Edge computing device comprises: receiving data from the mobile device, wherein the received data includes one or more of sensor data, image data, audio data, or operating state data obtained by the mobile device (see Moghe fig. 5 and [0047] regarding receiving sensor data from the vehicle, including laser, camera and radar data); and determining, from the received data, information that should be integrated into the LDM data model (see Moghe fig. 5 and [0047] regarding the use of the sensor data to update the map, including the characteristics and identities of objects detected by the vehicles).  
Regarding claim 11, Moghe teaches: The method of claim 1, wherein the first data is received via an Edge network interface (see Moghe fig. 5 and [0047] regarding the data being received by the RSUs).  
Regarding claim 12, Moghe teaches: The method of claim 1, further comprising: generating a state representation of the mobile device, wherein determining the second LDM data that is relevant to the mobile device comprises determining the second LDM data that is relevant to a mobile device based on the generated state representation of the mobile device (see Moghe [0030] where the map data that is transmitted to the vehicle can be based on factors such as the location, i.e. state, of the vehicle).   
Regarding claim 13, Moghe teaches: The method of claim 12, further comprising: determining delta information based on the state representation and the second LDM data; and providing the determined delta information to the mobile device (see Moghe [0030] where the map data that is transmitted to the vehicle can be based on the location.  As the vehicle changes location, i.e. there is a delta between the current location and the previous location, the map will be updated).  
Regarding claim 14, Moghe teaches The method of claim 12, further comprising: receiving an LDM data query, wherein determining the second LDM data that is relevant to the mobile device comprises determining the second LDM data that is relevant to a mobile device based on the generated state representation of the mobile device and the received LDM data query (see Moghe [0036] wherein the map data can be further based on a request from the vehicle for particular map information).
Regarding claim 15, Moghe teaches: The method of claim 1, further comprising: determining a trust metric for the received first LDM data based on a plurality of trust parameters; and determining whether the trust metric exceeds a trust metric threshold; wherein integrating the first LDM data into the LDM data model comprises integrating the first LDM data into the LDM data model in response to determining that the trust metric exceeds the trust metric threshold (see Moghe [0048] where the received telemetry data used to update the map can be limited to certain “trusted vehicle” or to those vehicles whose past data has been consistently accurate in the past).
Regarding claims 16-21 and 25-28, the claims are directed towards a computing device that is configured with processor-executable instructions to perform the method steps of claims 1, 3-7 and 12-15.  The cited portions of Moghe used in the rejections of claims 1, 3-7 and 12-15 teach where the methods are performed using computer based equipment, e.g. the RSUs.  Therefore, claims 16-21 and 25-28 are rejected under the same rationales used in the rejections of claims 1, 3-7 and 12-15.
Regarding claim 29, the claim is directed toward a non-transitory processor-readable memory comprising processor executable instructions configured to cause a processor of an Edge computing device to perform the method of claim 1.  The cited portions of Moghe used in the rejection of claim 1 teaches an Edge computing device, i.e. the RSU, which would require the processor-readable memory as claimed.  Therefore, claim 29 is rejected under the same rationale used in the rejection of claim 1.
Regarding claim 30, the claim is directed toward a computing device configured for use as an Edge computing device comprising means configured to perform the method of claim 1.  The cited portions of Moghe used in the rejection of claim 1 teaches an Edge computing device, i.e. the RSU, which would require the means as claimed.  Therefore, claim 30 is rejected under the same rationale used in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moghe et al. (US 20180299274 A1) in view of Moustafa et al. (US 20190244517 A1).
Regarding claim 9, Moghe does not explicitly teach: The method of claim 1, wherein the first LDM data comprises data that was obtained from a sensor or another information source within a threshold amount of time.  
However, in a related system/method, Moustafa teaches: A method performed by an Edge computing device for generating local dynamic map (LDM) data, comprising: receiving first LDM data for a service area of the Edge computing device (see Moustafa [0013] regarding crowdsourcing HT map tiles wherein vehicles process the environment as they move along a motorway and provides updates to map tiles.  As further noted in [0013], the data from the vehicles can be shared to other vehicles using edge distribution.  See also fig. 1 and [0016] regarding RSU 110 and fig. 2 and [0028] regarding the sharing of dynamic object data within a local RSU (roadside unit) area.  The examiner interprets the RSU as an edge computing device); integrating the first LDM data into an LDM data model (see Moustafa [0033] wherein the aggregated crowdsourced data can be interpreted by the RSU and integrated into an updated map tile or classified as metadata, i.e. integrated into an LDM data model); determining second LDM data of the LDM data model that is relevant to a mobile device; and providing the determined second LDM data to the mobile device (see Moustafa [0033] where the updated map data is provided to vehicles within an area or other interested entities), wherein the first LDM data comprises data that was obtained from a sensor or another information source within a threshold amount of time (see Moustafa [0014]-[0015] where the advantage of the current system is that real-time data about moving objects can be provided, as opposed to out-of-date information).  
It would have been obvious to one of ordinary skill in the art to modify the method in Moghe such that only data that was obtained from a sensor or another information source within a threshold amount of time is used in the updating of the map, as taught in Moustafa, because the use of real-time information provides an accurate depiction of objects in the map.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JACOB KENT BESTEMAN-STREET whose telephone number is (571)272-2501. The examiner can normally be reached M-TH 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB KENT BESTEMAN-STREET/
Examiner, Art Unit 4164

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661